In a proceeding to obtain visitation rights with respect to petitioners’ infant grandchild, petitioners appeal from an order of the Family Court, Westchester County, dated October 4, 1972, which dismissed the petition. Order reversed, on the law, without costs, and proceeding remitted to the Family Court for a hearing to determine whether petitioners should be granted visitation rights. The Family Court erred in dismissing the petition “ solely on the grounds that neither ” the Supreme Court nor the Family Court “ have any legal authority to require visitation between a grandparent and a grandchild where it is objected to by the parent who has legal custody.” Petitioners properly applied to the Supreme Court to obtain visitation rights with respect to their grandchild (Domestic Relations Law, § 72; Matter of Scranton v. Butter, 40 A B 2d 296). The Family Court obtained the necessary jurisdiction to determine whether petitioners should be granted visitation rights when the Supreme Court transferred the proceeding to the Family Court (Family Ct. Act, § 115, subd. [b]). Martuscello, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.